Citation Nr: 0002641	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  92-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for auritis.

3.  Entitlement to service connection for a disorder 
manifested by leg cramps.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for residuals of a left 
adrenalectomy.

6.  Entitlement to service connection for a disorder 
manifested by swollen lymph nodes.

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyositis.

9.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.

10.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).

The issue of entitlement to service connection for auritis is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Leg cramps are symptoms and not a disability for which 
service connection may be granted.

2.  There is no medical evidence of record that any residuals 
of an adrenalectomy conducted prior to service entrance were 
aggravated by active military duty.

3.  Mitral valve prolapse, confirmed by diagnostic tests, is 
not currently shown.

4.  There is no medical evidence of record that the veteran 
currently has hypothyroidism.

5.  There is no medical evidence showing a nexus between any 
current psychiatric disorder and service.

6.  Manifestations of the veteran's fibromyositis of the 
lumbosacral spine and hips include slight limitation of 
motion of the lumbar spine.

7.  Manifestations of the veteran's duodenal ulcers produce 
mild impairment, with recurring symptoms once or twice 
yearly.  

8.  Manifestations of the veteran's migraines include nausea, 
hyperacusis, and photophobia, which occur approximately once 
a month and are incapacitating for several days.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
disorder manifested by leg cramps, hypothyroidism, a 
psychiatric disorder, and residuals of a left adrenalectomy 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Mitral valve prolapse was not incurred in or aggravated 
by active military duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).

3.  The criteria for an initial evaluation in excess of 10 
percent for fibromyositis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5021 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (1999).

5.  The criteria for an initial evaluation of 30 percent, but 
no more, for migraines have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

A.  Leg Cramps

In claiming service connection for leg cramps, the veteran is 
claiming service connection for symptoms rather than for an 
underlying disability from which the symptoms derive.  The 
veteran's service medical records reveal that in December 
1986, she complained of pain in both legs after prolonged 
periods of standing.  The assessment was anterior compartment 
syndrome.  In July 1988, cramping in the upper and lower 
extremities was complained of.  The impression of the 
examiner was possible early fibromyositis.

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone, such as leg cramps, without current 
medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Although anterior 
compartment syndrome was shown in service, the Board notes 
that most recently, examiners have attributed the 
symptomatology experienced in the lower extremities to 
fibromyositis, a service-connected disorder.  Therefore, to 
the extent that the symptoms are contemplated in the ratings 
assigned for this service-connected disorder, the Board notes 
that VA is precluded from compensating them under various 
diagnoses.  38 C.F.R. § 4.14 (1999).

Thus, the Board finds that the symptoms of leg cramps for 
which the veteran claims service connection is not shown to 
constitute a separate disability from the service-connected 
fibromyositis.  Therefore, the Board concludes that, because 
there is no evidence to render plausible that leg cramps are 
a separate and distinct disability in itself, no evidence has 
been presented or secured to render plausible a claim that 
leg cramps constitutes a "current disability" for the 
purposes of establishing a well grounded claim for service 
connection.  Accordingly, the claim for service connection 
for leg cramps is not well grounded.  38 U.S.C.A. § 5107(a).  

B.  Residuals, Left Adrenalectomy

The veteran's service medical records reveal that she 
underwent a left adrenalectomy prior to service entrance.  
Although there are numerous entries in service and subsequent 
thereto that the veteran underwent a left adrenalectomy, 
there is no medical evidence that any residuals thereto were 
aggravated by the veteran's period of active military 
service.  In August 1984, a diagnosis of viral upper 
respiratory infection versus allergic symptoms; rule out 
adrenal insufficiency was made.  However, no further findings 
were reported.  A summary of the veteran's medical history 
prepared in January 1988, reported a left adrenalectomy prior 
to service entrance, and the veteran stated that she had no 
problems since that time.  Subsequent to service discharge, 
the veteran complained of abdominal pain in 1993.  Mild left 
adrenal tenderness was found.  The impression was pelvic 
inflammatory disease.  In 1995, the veteran complained of 
fatigue and generalized body ache.  The impression was 
chronic fatigue syndrome versus possible mild adrenal 
insufficiency.  

A pre-existing disorder is considered to be aggravated where 
there is an increase in disability during service, unless due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  Id.  

As there is no medical evidence of record that any residuals 
of an adrenalectomy conducted prior to service entrance, were 
aggravated by the veteran's active military duty, the claim 
of entitlement to service connection for residuals of a left 
adrenalectomy is not well-grounded, and must be denied.


C.  Mitral Valve Prolapse

The veteran's service medical records reveal that the veteran 
was diagnosed with mitral valve prolapse in December 1984.  
She was treated with medication, but in September 1985, it 
was noted that she was not tolerating the medication, and it 
was changed.  Thereafter, in February 1987, clinical notes 
that medication was discontinued in December 1986.  An 
echocardiogram report dated in July 1987, confirmed the 
existence of a mitral valve prolapse.  The veteran continued 
to complain of symptoms, to include sharp pains in chest, 
dizziness, syncope, and faintness.  The veteran was 
hospitalized in January 1988; the discharge diagnoses 
included mitral valve prolapse.  On discharge from 
hospitalization in January 1990, the diagnoses included 
asymptomatic mitral valve prolapse.  

Subsequent to service discharge, a VA examination conducted 
in September 1991, reported no recent episodes of dyspnea, 
orthopnea, precordial pain, or pedal edema.  The apical 
impulse was in the fifth intercostal space, inside the 
midclavicular line.  The rhythm was regular.  There were no 
murmurs or thrills.  An echocardiogram was normal.  The 
diagnoses included history of mitral valve prolapse.  A 
private medical record dated in October 1993, provided a 
clinical diagnosis of mitral valve prolapse.  However, an 
echocardiogram conducted in February 1995, had normal 
findings.  Private medical records in January 1996, reported 
a history of palpitations and mitral valve prolapse, however, 
the cardiac examination was within normal limits.  

Based on a review of the evidence of record, the Board finds 
that entitlement to service connection for mitral valve 
prolapse is not warranted.  Although a clinical diagnosis of 
mitral valve prolapse was provided in 1993, the symptoms and 
basis upon which this diagnosis was made was not provided.  
Moreover, a subsequent echocardiogram was normal, with no 
evidence of mitral valve prolapse.  The most recent 
examination conducted in 1996, reported only a history of 
mitral valve prolapse; however, the cardiac examination was 
normal.  A diagnosis of a history of mitral prolapse, with 
otherwise negative clinical findings, does not equate to a 
diagnosis of a current mitral valve disability.  Furthermore, 
there is no evidence of record of recent episodes of dyspnea, 
orthopnea, precordial pain, or pedal edema.  Additionally, 
there is no evidence of record of mitral valve prolapse 
disease, to include mitral regurgitation, mitral valve 
thickening, or murmurs.  As there is no current evidence of 
mitral valve prolapse confirmed by diagnostic tests, the 
claim of entitlement to service connection for mitral valve 
prolapse must be denied.

D.  Hypothyroidism

Enlistment examinations dated in May 1975 and January 1982, 
did not report hypothyroidism.  On the veteran's Officer 
Training School Commission examination dated in May 1983, 
there was no evidence of hypothyroidism.  A metabolic screen, 
with a complete evaluation of thyroid function in August 
1984, were within normal levels.  In January 1988, it was 
noted that a thyroid battery was normal except for a 
thyroid-stimulating hormone test of 6.3; on retest the level 
was 5.2.  In July 1989, the thyroid-stimulating hormone test 
was noted as high, reported at 7.3, with 7.0 at the high-end 
of the reference range.  In October 1989 and January 1990, 
the veteran's thyroid laboratory tests were normal.  A 
narrative summary dated in January 1990, reported that the 
veteran was hypothyroid since 1989, when she was started on 
medication.  Thereafter, in August 1990 and May 1991, the 
veteran's thyroid laboratory tests were normal.  

Subsequent to service discharge, VA examinations conducted in 
August 1991, September 1991, and October 1991, reported a 
history of hypothyroidism, however, no clinical or laboratory 
findings were made as to this disorder.  The veteran's 
thyroid laboratory tests were normal in November 1994 and 
April 1995.  A VA examination conducted in March 1996, 
reported a history of hypothyroidism treated with medication.  
It was also noted that the medication was discontinued after 
a "couple of years."  It was noted that the veteran's 
weight had not fluctuated "too much."  The thyroid function 
tests were normal with the exception of the "TSH-HS" which 
was reported as high at 4.4, with the reference range up to 
3.59.  However, no diagnosis of hypothyroidism was made.  

In this case, no medical evidence has been presented or 
secured to render plausible a claim that the veteran 
currently has hypothyroidism.  Accordingly, the Board 
concludes that the claim for service connection for 
hypothyroidism is not well grounded.  38 U.S.C.A. § 5107(a).  

E.  Swollen Lymph Glands

Service medical records reveal on examination in June 1982, 
shotty nodes of the left posterior cervical chain were found.  
In May 1984, the veteran had otitis, with reactive 
lymphadenopathy.  On hospitalization in December 1984, the 
lymphatic examination was negative for adenopathy.  In May 
1985, the veteran complained of a sore throat with lesions.  
The initial examination found aphthous ulcers and 
lymphadenopathy with night sweats.  Thereafter, an 
examination revealed bilateral tender anterior cervical 
adenopathy and inferiorly, with bilateral supraclavicular 
nodes.  The impression was "viral syndrome/adenopathy."  A 
chest x-ray was negative for abnormalities.  A clinical entry 
dated in March 1986, reported complaints of intermittent 
tender lymph nodes around the neck, under the left arm, and 
the groin area.  Based on the clinical finding of diffuse 
lymphadenopathy, a chest x-ray was conducted; findings 
included a normal chest.  On follow-up examination the next 
month, a few shotty, tender cervical nodes were found.  There 
was no tenderness in the supraclavicular area or arm.  The 
diagnosis was lymphadenopathy of questionable etiology.  A 
clinical entry dated in May 1986, reported a history of 
intermittent swollen glands in the neck.  Examination 
revealed multiple small shotty nodes, both anterior and 
posterior to the cervical chain.  The diagnosis was chronic 
lymphadenopathy, probably secondary to mouth and gum disease.  
Chronic adenopathy was diagnosed in May 1987.  A hospital 
report dated in February 1988, gave a history of chronic 
cervical adenopathy for the past 2 to 3 years, with recurrent 
herpes simplex I stomatitis.  Subsequent to service 
discharge, a VA outpatient treatment record dated in April 
1993, reported no adenopathy.  However, in November 1993, the 
veteran complained of swollen lymph nodes under her arms and 
in her groin area.  The impression was bilateral axillary 
lymphadenitis.  

Although adenopathy was shown as chronic in service, swollen 
lymph nodes are symptoms rather than a disability from which 
the symptoms derive.  As noted above, a claim for service 
connection requires the existence of a current disability.  
However, current medical evidence of an underlying impairment 
capable of causing the symptom alleged, in this case, swollen 
lymph nodes, is necessary to constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Therefore, the Board concludes that, 
because there is no evidence to render plausible that swollen 
lymph nodes is a separate and distinct disability in itself, 
no evidence has been presented or secured to render plausible 
a claim that swollen lymph nodes constitutes a "current 
disability" for the purposes of establishing a well grounded 
claim.  Accordingly, the claim for service connection for 
swollen lymph nodes is not well grounded.  38 U.S.C.A. § 
5107(a).  

F.  Psychiatric Disorder

Enlistment examinations dated in May 1975 and January 1982, 
did not report psychiatric abnormalities.  On the veteran's 
Officer Training School Commission examination dated in May 
1983, there is no evidence of a psychiatric disorder.  A 
clinical entry dated in December 1986, noted that the 
veteran's father passed away, and she experienced an acute 
anxiety reaction.  Thereafter, in October 1987, the veteran 
complained of an increase of stress and anxiety related to 
work.  The diagnosis was "burnout" symptoms.  In December 
1987, the veteran complained of dizziness and syncope.  The 
diagnoses included anxiety.  In January 1988, a record of 
inpatient treatment included the diagnoses of occupational 
depression.  On a psychiatric consultation conducted in 
February 1990, the diagnosis was psychiatric factors 
affecting physiological condition.

Subsequent to service discharge, a mental health examination 
conducted in August 1991, found a somatization disorder, rule 
out an organic etiology.  A VA examination conducted in 
October 1991, diagnosed obsessive, compulsive personality 
disorder.  Private medical records reveal a diagnosis of 
anxiety in October 1993.  Thereafter, in July 1994, it was 
noted that the veteran was experiencing a stressful situation 
at work; the diagnosis was anxiety/depression symptoms.  In 
February 1995, it was noted that the veteran was prescribed 
Elavil for moderate depression.  

Although the veteran has been diagnosed with anxiety in 
October 1993, and was treated with medication for moderate 
depression in February 1995, there is no evidence that the 
veteran has a current psychiatric disorder related to 
service.  There is no evidence of a chronic psychiatric 
disorder while in service.  As there is no competent evidence 
that provides the required nexus between military service and 
any current psychiatric disorder, service connection for a 
psychiatric disorder is not warranted.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

II.  Increased Ratings

Upon review of the record, the Board concludes that the 
veteran's claims for entitlement to initial evaluations in 
excess of 10 percent for fibromyositis, migraine headaches, 
and duodenal ulcers are well grounded within the meaning of 
the statute and judicial construction and the VA has 
fulfilled its duty to assist the veteran with these claims.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. 
§ 5107(a).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that these claims are based on the assignment of 
an initial rating for disabilities following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (hereinafter Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  

Accordingly, the Board has recharacterized these issues on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson.  As in Fenderson, the RO in this case 
misidentified the issues on appeal as claims for increased 
disability ratings for the veteran's service-connected 
fibromyositis, migraine headaches, and duodenal ulcers, 
rather than as a disagreement with the original rating award 
for these disorders.  However, the June 1992 statement of the 
case and the supplemental statements of the case have 
provided the veteran with the appropriate, applicable law and 
regulations and an adequate discussion of the bases for the 
RO's assignment of initial disability evaluations for the 
veteran's service-connected fibromyositis, migraine 
headaches, and duodenal ulcers.  In addition, the veteran's 
pleadings herein clearly indicate that she is aware that her 
appeal involves the RO's assignment of initial disability 
evaluations.  Consequently, the Board sees no prejudice to 
the veteran in recharacterizing these issues on appeal to 
properly reflect the veteran's disagreement with the initial 
disability evaluation assigned to her service-connected 
disorders.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

A.  Fibromyositis

The veteran's service medical records reveal in December 
1984, the veteran complained of muscle cramps in the legs and 
arms, mostly in the evenings.  There was no fever, weakness, 
swelling, or arthralgias.  The impression was muscle cramps 
unrelated to medication, without symptoms of systemic 
disease.  In February 1985, the veteran complained of fatigue 
and weakness.  The impression was fatigue, secondary to 
questionable anemia.  In June 1986, the veteran stated that 
she was weak and weary, and had leg cramps.  Her sensory and 
motor functions were intact, and there was no deficit except 
for weakness.  She was able to move all limbs.  The 
assessment was muscle weakness of questionable etiology.  A 
narrative summary dated in January 1988, reported that the 
veteran had "multiple somewhat vague" complaints of chest 
pains, abdominal pains, and syncopal episodes, with 
complaints of dizziness and generalized fatigue.  On 
hospitalization in January 1988, the veteran stated she felt 
weak with paresthesias of extremities, with possible 
palpitations, and would then pass out.  She stated these 
spells began in 1984, but had increased to approximately once 
a week.  She stated she would be able to ease herself down, 
and would not fall hard when she lost consciousness.  After 
she regained consciousness, she stated she would feel weak, 
lethargic, and numb.  On examination, extremities were 
without cyanosis, clubbing, or edema.  Pulses were 2 plus 
throughout.  A full maximal Bruce exercise tolerance test was 
negative.  The diagnoses at discharge were healing peptic 
ulcers and mild mitral valve prolapse.  

In July 1988, a private neurological consultation noted 
complaints of cramping and aching in the distal upper and 
lower extremities for four years.  The veteran stated that 
the aching was intermittent and deep in the muscles, 
particularly in the forearms and less in the calves, but at 
times was intense enough to prevent writing or walking for 
any length of time.  These symptoms would appear for as long 
as several weeks and then spontaneously disappear, recurring 
two to three times a year; more recently recurring three to 
four times a year.  On examination, vague tenderness in the 
forearms and distal calves of a minimal degree was found.  
Motor examination revealed normal bulk and tone with strength 
equal, without drift or fixation, with good heel and toe 
walking.  Sensory examination was intact.  Coordination was 
intact and gait was normal, with a negative Romberg.  The 
impression was 

[e]vident distal myalgias intermittently 
recurring; one must exclude the 
possibility of an inflammatory, 
infectious, metabolic myopathy or early 
rheumatoid arthritis or lupus though all 
of these seem to be relatively unlikely.  
A more likely diagnosis may be early 
fibromyositis though the [veteran] does 
not have the sleep disorder often 
associated with the illness by her own 
account.

In August 1988, the veteran complained of leg and lower back 
pain.  The impression was muscular strain, questionable 
myositis, neuromuscular chemical deficiency, and multiple 
sclerosis.  On follow-up, slight tenderness to palpation in 
both forearms was shown, with full range of motion and no 
edema.  Neurological examination was intact, and strength was 
equal.  The assessment was myalgias and weakness.  In April 
1989, the veteran complained of back pain, headache, and 
numbness in the hands and feet.  The assessment was early 
fibromyositis.  The veteran complained of fatigue and 
generalized weakness, especially in the extremities, with no 
specific pain in June 1989.  The assessment was chronic 
fatigue/weakness.  In July 1989, examination revealed full 
range of motion of the back with clear delineation, mild 
sacral tenderness, and muscle spasm lumbar region.  Sensory 
and motor examination were within normal limits, without 
sensory deficits.  Tandem walk was unsteady and gait was slow 
and deliberate.  The assessment was left weakness and 
myalgias, possible fibromyositis, rule out multiple sclerosis 
and myelitis.  In August 1989, the veteran complained of 
generalized myalgias.  On examination, the extremities were 
not tender to palpation, with full range of motion.  The 
assessment was generalized myalgias and fibromyositis.  

A narrative summary dated in January 1990, noted that the 
veteran complained of an increase in myalgias.  She was 
having difficulty walking due to weakness and numbness in the 
extremities, legs worse than arms.  She complained of 
occasional dizziness, and pain in her hips, knees, and 
wrists.  On examination, it was noted that the veteran moved 
with an antalgic gait.  The extremities revealed no edema and 
no joint hypertrophy.  Neurologically, the veteran was weak 
in the lower extremities; however, the examiner noted that it 
was difficult to examine due to pain.  Gross touch and deep 
tendon reflexes were equal, bilaterally.  The impression was 
rule out multiple sclerosis.  Upon laboratory results, the 
diagnoses were fibromyalgia, somatization tendencies, 
asymptomatic mitral valve prolapse, and hyperamylasemia.  

Subsequent to service discharge, a VA examination conducted 
in September 1991, reported the veteran gave a history of 
occasional pains in both hips, her fingers, and the lower 
back.  She further stated she had an "achy" feeling in the 
muscles of the stomach area, legs, and arms.  On examination, 
it was noted that the veteran walked without a limp and 
disrobed without pain, deformity, or loss of motor power.  
The cervical and dorsal spine had normal range of motion and 
contours.  Lumbar flexion was limited to 75 degrees, and 
lateral bending in each direction was limited to 15 degrees.  
Examination of the upper extremities was within normal 
limits.  The lower extremities were symmetrically equal in 
circumference and in leg length.  The hips, knees, ankles, 
and feet had normal ranges of motion.  The diagnoses included 
arthralgia of the hips and lumbar spine.  X-rays of the 
lumbar spine and both hands were normal.  

A VA outpatient treatment record dated in April 1993, 
reported complaints of muscle inflammation and night sweats.  
The impression included night sweats, myalgias, and fatigue.  
A private medical record dated in October 1993, reported the 
veteran stated she had fibromyalgia.  The assessment included 
fibromyalgia.  In February 1995, the veteran complained of 
feeling exhausted, tiredness, weakness, body aches, night 
sweats, and occasional dizziness.  Past diagnoses of 
fibromyalgia and mitral valve prolapse were noted.  The 
diagnosis was viral syndrome.  In April 1995, the veteran 
complained of fatigue and generalized body ache.  The 
assessment was chronic fatigue syndrome versus possible mild 
adrenal insufficiency.  In May 1995, the examiner stated that 
he suspected chronic fatigue, with only questionable 
fibromyositis, as there was a lack of typical tender points 
and there was a predominance of fatigue over pain.  

A VA neurology examination conducted in February 1996, found 
some tenderness with diminished range of motion and mobility, 
anteriorly, posteriorly, and laterally.  Motor examination 
reported good strength without drift or atrophy.  The tone 
was normal.  The reflexes were 1 plus, and symmetric with no 
cortical release signs noted.  Coordination was intact.  The 
veteran's gait was reported as cautious but intact, with no 
dystaxia or dysmetria.  She could walk tandem, without 
difficulty.  The veteran's sensory examination was intact.  
The examiner reported that the veteran had a history of "so 
called" fibromyalgia with no "objection" (sic) findings.  
However, he concluded that as there were no objective 
findings, it was suggestive of a psychophysiologic process.  

A VA examination conducted in March 1996, reported that the 
veteran walked without difficulty.  She was able to flex her 
lumbosacral spine 85 degrees, and extend backwards 30 
degrees.  Lateral flexion was to 45 degrees and rotation was 
to 30 degrees.  The veteran could squat without problems.  
Examination of the paraspinal muscles revealed vague 
tenderness over the sacroiliac area.  In the horizontal 
position, the veteran was able to flex the hips to 120 
degrees and abduct to 40 degrees.  The veteran complained of 
pain during these motions.  The clinical diagnoses included 
low back syndrome, associated with fibromyalgia, rule out 
degenerative changes of both hip areas.  X-rays of the hips 
and lumbosacral spine were negative.  

Private medical records dated in July 1996 and February 1997 
, reported complaints of lethargy, weakness, and tiredness.  
The diagnosis was chronic fatigue syndrome.  A report from 
the veteran's private physician dated in December 1998, 
included chronic fatigue syndrome and "fibromylagia" (sic) 
disease as diagnoses.  

A VA examination conducted in April 1999, showed the range of 
motion of the veteran's shoulders, elbows, wrists, hips, 
knees, and ankles were all within normal limits and 
symmetrical.  There was no atrophy of any muscle group, nor 
was there muscle weakness.  She had good heel and toe rising 
and she was able to fully squat.  She had full abduction, and 
internal and external rotation of the hips.  She was able to 
flex her hips and knees to their fullest and normal range.  
The examiner concluded that the veteran's 

real problem was joints rather than 
muscle.  I do not believe the diagnosis 
of fibromyositis is appropriate, however, 
I do feel that [the veteran] probably has 
a polyarthralgia rheumatica especially 
since she has responded to cortisone 
medications to such a great degree.  

A neurology examination conducted at this time, found good 
motor strength and tone was normal.  Reflexes were 1 plus, 
and symmetric.  Plantars were flexor, with no cortical 
release signs found.  Coordination in the upper and lower 
limbs were intact.  The veteran's gait, including tandem, was 
normal.  The sensory examination was intact to all 
modalities.  The diagnostic impression included a history of 
"so called" fibromyositis without evidence of any other 
significant neurological problems.  

The veteran's service-connected fibromyositis of the hips and 
lumbosacral spine is rated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5021.  This 
rating is based on limitation of motion of the affected part.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Slight 
limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  A 20 percent rating is for assignment for 
moderate limitation of motion of the lumbar spine, and a 40 
percent disability rating is warranted when severe limitation 
of motion of the lumbar spine is shown.  Id.  

Hip flexion from 0 to 125 degrees and hip abduction to 45 
degrees is considered normal.  38 C.F.R. § 4.71, Plate II 
(1999).  When there is limitation of flexion of the thigh to 
45 degrees, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  Limitation of flexion of the 
thigh to 30 degrees warrants a 20 percent evaluation, and 
limitation of flexion of the thigh to 20 degrees warrants a 
30 percent evaluation.  Id.  Flexion limited to 10 degrees is 
rated 40 percent.  Id.  Additionally, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5253 (1999).  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  Id.  Limitation of thigh extension to 5 
degrees also warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251 (1999).

The evidence of record contemporaneous with the initial 
rating decision reveals that the veteran had slight 
limitation of motion of the lumbar spine.  Normal range of 
motion at both hips were noted.  Accordingly, a 10 percent 
disability rating for fibromyositis for the lumbosacral spine 
and hips was proper.  The RO granted service connection and 
assigned the 10 percent evaluation for fibromyositis as of 
the day following separation from active service, i.e., June 
28, 1991.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  After 
review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 10 percent 
for this disability at any time subsequent to the day 
following separation from active service, i.e., June 28, 
1991.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  
Although limitation of the hips was shown in March 1996, it 
does not meet the criteria for a separate 10 percent 
evaluation.  

B.  Duodenal Ulcer

The veteran's service medical records reveal that an 
esophagogastroduodenoscopy indicated several duodenal 
erosions and healing ulcers.  Thereafter, in April 1988, an 
upper gastrointestinal series revealed duodenitis.  
Subsequent to service discharge, VA outpatient treatment 
records report a history of peptic ulcer disease.  In 1991, 
the veteran complained of abdominal pain, bloating, and 
intolerance to certain foods.  

A VA examination conducted in March 1996, reported that the 
veteran's weight does not fluctuate "too much."  She had 
recurrent episodes of peptic ulcer disease since service, and 
had taken Zantac.  The veteran was not anemic and did not 
vomit, and was without a history of hematemesis or melena.  
The veteran stated that she had constant pain in her upper 
abdomen.  On examination, the abdomen was soft, with a slight 
tenderness, but no mass felt in the upper abdomen.  The 
clinical diagnoses included a history compatible with peptic 
ulcer disease and irritable bowel syndrome.  An upper 
gastrointestinal series and small bowel series was negative 
for abnormalities.  A kidney, ureter, and bladder series 
found evidence of a previous surgery in the medial aspect of 
the left upper quadrant, otherwise, the examination of the 
abdomen was negative.  A fluoroscopic and radiographic 
examination of the esophagus was negative for abnormalities.  

Private medical records reveal a clinical assessment of 
anemia.  In December 1995, the veteran complained of 
recurrent abdominal pain and diarrhea.  In January 1996, the 
veteran complained of abdominal discomfort for 4 months.  It 
was noted that she took Tagamet with intermittent relief.  On 
examination, the veteran appeared well nourished and well 
developed.  There was no hepatosplenomegaly, masses, or 
tenderness.  The rectal examination showed no masses or 
tenderness.  The hemoccult was negative.  The diagnosis was 
irritable bowel syndrome.  In December 1998, the veteran 
complained of tenderness in the right upper quadrant.  The 
diagnosis was epigastric pain.  A gallbladder sonogram was 
unremarkable.  A sonogram of the pancreas noted that the head 
and the tail of the pancreas were obscured by the bowel gas, 
but that the body of the pancreas was unremarkable in 
appearance.  

A VA examination conducted in April 1996, noted that the 
veteran was not taking any nonsteroidal anti-inflammatory 
medications.  The veteran reported intermittent attacks of 
abdominal pain, characterized as a deep, burning sensation in 
the left upper quadrant.  The pain was noted as gradual that 
lasted for hours, and improved with food.  It was noted that 
the veteran took medication for her symptoms approximately 2 
to 3 times a week which provided some relief.  There were no 
complaints of significant nausea, vomiting, constipation, or 
diarrhea, and no history of anemia.  The diagnosis was 
duodenal inflammation, either duodenal ulcer or duodenitis.  
The examiner stated that the veteran was not markedly 
disabled or incapacitated by this disorder, but it 
represented "some degree of a problem for her."

The veteran's duodenal ulcer disorder is rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  This rating contemplates duodenal 
ulcer productive of mild impairment, with recurring symptoms 
once or twice yearly.  Id.  A 20 percent disability rating is 
warranted when there is evidence of moderate impairment, with 
recurrent episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  Id.  A 40 percent rating is to be assigned 
when the ulcers are moderately severe, with impairment of 
health manifested by anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Id.  In the instant 
case, there is no evidence of record which shows continuous 
moderate manifestations or recurrent episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration as 
required for a 20 percent disability rating.  Although the 
veteran has reported intermittent attacks of abdominal pain, 
they are not characterized as manifested by severe symptoms.  
There were no complaints of significant nausea, vomiting, 
constipation, or diarrhea, and no history of anemia.  The 
medical records show no active ulcer. 

Additionally, although the veteran has been diagnosed with 
irritable bowel syndrome, an initial evaluation in excess of 
10 percent under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999) is also not for assignment.  A 30 
percent evaluation is warranted when there is severe 
impairment with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
Id.  The veteran's irritable bowel syndrome is not shown to 
be severe, as weight loss and anemia has not been shown.  
Additionally, although she complains of diarrhea, 
constipation has not been shown and abdominal distress has 
been shown to be only intermittent.  Additionally, the most 
recent examiner concluded that the veteran was not markedly 
disabled or incapacitated by her gastrointestinal disorder.  

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for duodenal 
ulcers as of the day following separation from active 
service, i.e., June 28, 1991.  See 38 C.F.R. § 3.400(b)(2)(i) 
(1999).  After review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
10 percent for this disability at any time subsequent to the 
day following separation from active service, i.e., June 28, 
1991.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

C.  Migraine Headaches

The veteran's service medical records reveal numerous 
complaints and findings of migraines.  Subsequent to service 
discharge, a VA outpatient treatment record dated in August 
1991, reported complaints of headaches that had become more 
persistent.  In September 1991, the headaches were described 
as bilateral pressure in the occipital region that lasted 
several hours.  In December 1991, she reported complaints of 
frequent headaches.  In April 1993, the veteran complained of 
a dull headache of three months duration.  There was no 
blurred vision or paresthesia.  

A VA neurologic examination was conducted in February 1996.  
The veteran reported that her migraines were associated with 
nausea, photophobia, and hypercasia that would last several 
hours to days, usually in a period of time before her menses.  
The examiner concluded that the veteran had a history of a 
chronic migraine syndrome, which "sounds more like chronic 
vascular tension headache difficulty."  A VA examination 
conducted in April 1999, reported that the veteran had 
migraines that occurred once a month "or more" with nausea, 
hyperacusis, and photophobia that lasted up to several days.  
The veteran stated that the headaches required her to be off 
work for two days.  There was no confusion, disorientation, 
speech difficulties, weakness, numbness, or vomiting 
associated with the headaches.  The examiner's conclusion was 
classic migraine syndrome, with severe headaches which were 
only partially controlled with medication that could be 
incapacitating for several days a month.  

The veteran's migraines are assigned a 10 percent disability 
rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  This rating contemplates migraine headaches, with 
characteristic prostrating attacks averaging one in 2 months 
over several months.  Id.  A 30 percent disability rating is 
warranted with characteristic prostrating attacks occurring 
on an average of one a month over the last several months.  
Id.  A 50 percent evaluation, the highest possible rating 
under Diagnostic Code 8100, is warranted with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.  In sum, the applicable 
rating criteria link the ratings for migraine headaches to 
two elements: severity and frequency.  It is not sufficient 
to demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.

The Board finds that the veteran's service-connected 
migraines warrant a 30 percent disability rating.  The 
evidence of record shows that the veteran's headaches occur 
approximately once a month, usually around the time of her 
menses, and result in incapacitating symptoms such as nausea, 
photophobia, and hypercasia that last up to several days.  
The veteran has reported that she usually misses work two 
days a month due to these symptoms.  

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for migraines as 
of the day following separation from active service, i.e., 
June 28, 1991.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  By 
this decision, the Board has granted an initial disability 
evaluation of 30 percent for the veteran's service-connected 
migraine headaches.  After review of the evidence, there is 
no medical evidence of record that would support a rating in 
excess of 30 percent for this disability at any time 
subsequent to the day following separation from active 
service, i.e., June 28, 1991.  Id.; Fenderson v. West, 12 
Vet. App. 119 (1999).  Very frequent, completely prostrating 
and prolonged attacks that are productive of severe economic 
inadaptability have not been shown at any time by the record.  
Accordingly, an initial disability evaluation of 30 percent, 
but no more, is warranted.


ORDER

The claims of entitlement to service connection for disorder 
manifested by leg cramps, residuals of a left adrenalectomy, 
hypothyroidism, and mitral valve prolapse are denied.  
Entitlement to an initial disability evaluation in excess of 
10 percent for fibromyositis is denied.  Entitlement to an 
initial disability evaluation in excess of 10 percent for 
duodenal ulcers is denied.  Entitlement to an initial 
disability evaluation of 30 percent for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

On the veteran's Application for Compensation or Pension, 
received in October 1991, she claimed entitlement to service 
connection for auritis.  The veteran stated that she had this 
disorder in service in September 1984.  The RO developed this 
claim as "auritis, manifested as leg cramps."  Auris is a 
synonym for ear.   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
169 (26th Ed. 1974).  Although the RO indicated in the rating 
decision dated in February 1992, that there were no 
complaints of ear pain in service, the veteran's service 
medical records reveal that in May 1984, the veteran 
complained of a left ear ache.  The assessment was left 
otitis media with questionable external otitis.  In September 
1984, the clinical records indicate that the veteran had been 
hospitalized for acute labyrinthitis.  She complained of a 
"stuffy feeling" in the ears and congestion.  The diagnosis 
was rule out viral labyrinthitis.  VA outpatient treatment 
records in 1991, reported complaints of stuffiness in the 
ears.  Private medical records dated in March 1995, report an 
early stage of Meniere's syndrome.  The Board is of the 
opinion that the veteran in filing her claim for entitlement 
to service connection for "auritis" in 1991, was claiming a 
separate claim of entitlement to service connection for an 
ear disorder, rather than a disorder manifested as leg 
cramps.  Accordingly, the RO should readjudicate the issue of 
entitlement to service connection for auritis, a disorder of 
the ear.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the regional offices to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  No 
action is required by the veteran until she receives further 
notice; however, she may present additional evidence or 
argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 



